Citation Nr: 1819910	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes.

2. Entitlement to an initial, compensable disability rating for removal of spleen, for accrued benefits purposes. 

3. Entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes. 

4. Entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for removal of spleen, for accrued benefits purposes. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003.  The Veteran passed away in August 2009.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Phoenix, Arizona, currently has jurisdiction over the case.


FINDING OF FACT

On April 6, 2017, prior to the promulgation of a decision in the appeal, the Appellant withdrew her appeal of the claims of entitlement to an initial disability rating in excess of 10 percent for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes; entitlement to an initial, compensable disability rating for removal of spleen, for accrued benefits purposes; entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes; and entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for removal of spleen, for accrued benefits purposes.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant concerning the claims of entitlement to an initial disability rating in excess of 10 percent for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes; entitlement to an initial, compensable disability rating for removal of spleen, for accrued benefits purposes; entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes; and entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for removal of spleen, for accrued benefits purposes have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, in an April 5, 2017 statement written by her representative and in a subsequent May 17, 2017 statement submitted by the Appellant, the Appellant withdrew her appeal of the claims of entitlement to an initial disability rating in excess of 10 percent for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes; entitlement to an initial, compensable disability rating for removal of spleen, for accrued benefits purposes; entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes; and entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for removal of spleen, for accrued benefits purposes.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of claim of entitlement to an initial disability rating in excess of 10 percent for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes, is dismissed.

The appeal of claim of entitlement to an initial, compensable disability rating for removal of spleen, for accrued benefits purposes, is dismissed.

The appeal of claim of entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for Hodgkin's lymphoma with residuals of hypothyroidism, for accrued benefits purposes, is dismissed.

The appeal of claim of entitlement to an earlier effective date prior to March 12, 2009, for the grant of service connection for removal of spleen, for accrued benefits purposes, is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


